Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 5, 2019

                           No. 04-19-00483-CR & 04-19-00486-CR

                                         Vinay Yadav,
                                          Appellant

                                               v.

                                      The State of Texas,
                                           Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                              Trial Court No. 601415, 601414
                           Honorable Melissa Vara, Judge Presiding


                                        ORDER
       Appellant has filed a motion to consolidate appeal numbers 04-19-00483-CR and 04-19-
00486-CR, stating the two underlying causes were consolidated by the trial court. It appears
from information accessible to this court that the two underlying causes were tried in one
proceeding. It is therefore ORDERED that the motion to consolidate is GRANTED IN PART.
The parties shall file all motions, briefs, and other documents as if the two appeals were one
appeal, but shall include both appeal numbers in the style of the filed document. See TEX. R.
APP. P. 9.3(a). A separate record for each appeal shall be filed no later than September 6, 2019,
and the records shall remain separated. The court may dispose of both appeals with the same
judgment, opinion, and mandate.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2019.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court